Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule prohibiting inmates from possessing controlled substances after a packet of heroin was found in one of his gloves. The determination of guilt was affirmed upon administrative appeal and this CPLR article 78 proceeding ensued. We find that the misbehavior report, together with the testimony of the correction officer who prepared the report and the testimony of a correction officer who witnessed the incident, constitute substantial evidence of petitioner’s guilt {see, Matter of Maldonado v Goord, 270 AD2d 742). Any conflict between petitioner’s testimony and other evidence adduced at the hearing created a credibility issue for resolution by the Hearing Officer (see, Matter of Acevedo v Superintendent of Elmira Correctional Facility, 265 AD2d 763). Likewise, we are unpersuaded by petitioner’s assertion that the Hearing Officer was biased and, in any event, petitioner failed to establish that the outcome of the hearing flowed from any bias (see, Matter of Lawrence v Headley, 257 AD2d 837). Petitioner’s remaining contentions have been reviewed and found to lack merit.
Cardona, P. J., Mercure, Spain and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.